Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Election/Restrictions
1.	Applicant's election of Group II, claims 8-18, filed August 17, 2022 is acknowledged and has been entered.  Claims 1-7 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being claims drawn to a non-elected invention. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Accordingly, claims 1-18 are pending.  Claims 8-18 are under examination.

Priority
2.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

3.	Applicant’s claim for the benefit of a provisional application under 35 U.S.C. 111(a) and 37 C.F.R 1.53(b) is acknowledged.  Based on the filing receipt, the effective filing date of this National Stage application, which is a 371 of PCT/US2018/025918 filed 04/03/2018, is April 3, 2017 which is the filing date of Provisional Application Number 62/480,879 from which the benefit of priority is claimed. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 8-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 8 is ambiguous in reciting, “applying the RBC solution to a well, thereby immobilizing RBCs in the well” because it is unclear how the RBCs are immobilized in the well with the RBCs being applied to the well while suspended in solution.
	Claim 13 is vague and indefinite in appearing contradictory to claim 10 from which it depends in reciting, “treating with the lysing agent is performed at least twenty-four hours after applying the RBC solution to the well” because in claim 10, the well appears to have been treated with RBC lysing agent prior to applying the RBC solution in reciting, “treating the well with a RBC lysing agent.”  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
5.	Claims 8-11, 13, and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Buffiere et al. (US 2010/0178656) in view of Ryan et al. (US 2002/0022271).
Buffiere et al. disclose a method of preparing a microplate well (test receptacle) for phenotyping or screening natural antibodies present in blood prior to transfusion [0028, 0070, 0082, 0198]. Buffiere et al. teach suspending red blood cells (RBCs: whole blood sample) in ethylenediaminetetraacetic acid (EDTA: blood collected into EDTA anticoagulant blood collection tube- EFS-Rungis) to provide (prepare) an RBC solution [0054, 0267, 0271]. Buffiere et al. teach applying the RBC solution to the microplate well comprising a solid phase surface (beads) having bound thereto attachment molecules (poly-L-lysine, affinity binding), to thereby immobilize the RBCs in the well (test receptacle) ([0040, 0041, 0045, 0050, 0051, 0056, 0061, 0062, 0070, 0108]; specifically [0198, 0199]; Figure 4). The solid phase or bead surface in the microplate well comprises polystyrene [0121]. Buffiere et al. teach washing the well to remove (eliminate) unbound reagent and cellular debris to reduce background noise and to obtain good specificity [0079, 0080]. Buffiere et al. further teach treating the solid phase or bead surface in the well with RBC lysing agent (ammonium chloride) so as to lyse the RBCs and resulting RBC fragments are immobilized on the bead surface in the well  [0084, 0085].
It is proper for purposes of the obviousness rejection to interpret "preparing a RBC solution by suspending RBCs in a solution comprising EDTA" as the collection (phlebotomy) of RBCs in whole blood sample into EDTA anticoagulant blood collection tube as taught by Buffiere et al. because unpatented claims are given the broadest reasonable interpretation consistent with the specification.	
	With respect to the recitation of “preparing a RBC solution by suspending RBCs in a solution comprising EDTA” in claim 8, wherein the RBCs are specifically suspended in the solution comprising EDTA (disclosed as diluent) at a concentration of 3-4 g/L or 4 g/L, Ryan et al. is relied upon for the teaching of preparing hematology control compositions including RBCs.
Ryan et al. discloses preparing hematology control compositions including RBCs (Abstract).  Ryan et al. specifically teach preparing a RBC solution by suspending RBCs in a solution comprising EDTA diluent to provide or prepare an RBC solution; wherein the EDTA is disodium EDTA (Na2EDTA) ([0038, 0039, 0061, 0062]; Table 1). Ryan et al. further teach applying the RBC solution to a microplate well (test vials) [0068]. The EDTA is specifically contained in the solution at a concentration of 3.92 g/L (encompassed within 3-4 g/L or about 4 g/L) which advantageously stabilizes the RBCs for 200 days [0082]. Ryan et al. also teach treating the RBCs with a lysing agent (ammonium chloride) [0047]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to incorporate the teaching of Ryan in suspending RBCs in EDTA solution into the method of Buffiere because Ryan taught that EDTA diluent advantageously stabilizes RBC compositions for up to 200 days. One of ordinary skill would have been motivated to do so in order to improve quality of RBCs in extended periods of time for analysis of blood transfusion components.
	With respect to the recitation “applying the RBC solution to the well” and “treating the well with lysing agent after at least 24 hours” recited in claim 13; it is maintained that laboratory parameters such as incubation time of “at least twenty-four hours” all encompass result effective variables which the prior art references have shown may be altered in order to achieve optimum results.  It has long been settled to be no more than routine experimentation for one of ordinary skill in the art to discover an optimum value of a result effective variable.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum of workable ranges by routine experimentation."  Application of Aller, 220 F.2d 454, 456, 105 USPQ 233, 235-236 (C.C.P.A. 1955).  "No invention is involved in discovering optimum ranges of a process by routine experimentation." Id. at 458, 105 USPQ at 236-237.  The "discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art." Application of Boesch, 617 F.2d 272, 276, 205 USPQ 215, 218-219 (C.C.P.A. 1980).  Since Applicant has not disclosed that the specific limitation recited in instant claim 13 is for any particular purpose or solve any stated problem and the prior art teaches that reagent preparation or assay parametric requirements often vary according to the sample being analyzed and various matrices, solutions and parameters appear to work equally as well; absent unexpected results, it would have been obvious for one of ordinary skill to discover the optimum workable ranges of the methods disclosed by the prior art by normal optimization procedures.

6.	Claims 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Buffiere et al. (US 2010/0178656) in view of Ryan et al. (US 2002/0022271) as applied to claims 8, 10 and 11 above, and further in view of Hartmann et al. (Investigating the Role of Surface Materials and Three-Dimensional Architecture on In Vitro Differentiation of Porcine Monocyte-Derived Dendritic Cells. PLOS ONE 11 (6): e0158503 pp. 1-19 (June 30, 2016)).
Buffiere et al. and Ryan et al. are discussed supra. Buffiere et al. and Ryan et al. differ from the instant invention in failing to teach treating the well with a drying solution.
Hartmann et al. discuss fabrication of micro-devices and corresponding surfaces for the study of cells and tissues including microtiter plates having 6-well or 24-well surface formats comprising polystyrene for 2D and 3D incubation and testing. Hartmann et al. teach preparing surface materials in microtiter wells having 2D or 3D scaffold architecture (p. 2, 2nd & 3rd ¶s; p. 4, 1st ¶).  Hartmann et al. specifically teach treating the wells with a drying solution (sugar crystals: evaporate excess water, vacuum desiccator, dried in oven at 60C) and storing (incubating) the wells overnight following treatment with the drying solution (p. 4, 1st ¶; Figure 1). Hartmann et al. also teach plating cells on the well surfaces and then storing (incubating) the wells for at least three days following treatment with the drying solution (p. 4, 2nd ¶). Hartmann et al. specifically teach preparing a cell solution by harvesting/collecting cells from culture media and suspending the cells in a solution comprising EDTA diluent (5xEDTA) and then applying the cell solution to wells of the microtiter plate (p. 4, 2nd ¶ to p. 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to incorporate the teaching of Hartmann in treatment of well surfaces of microtiter plates for analysis of cells into the method of Buffiere as modified by Ryan because Hartmann taught that well surfaces of microtiter plates can be treated with appropriate desiccants in preparation for cell application into wells that impart optimal similarity to in vivo environment for subsequent analysis of the cells; and Ryan taught that EDTA diluents likewise advantageously stabilize cell compositions including RBCs for up to 200 days for subsequent cell analysis. 

7. 	No claims are allowed.

Remarks
8.	Prior art made of record are not relied upon but considered pertinent to the applicants' disclosure:
	Banfi et al. (The role of ethylenediamine tetraacetic acid (EDTA) as in vitro anticoagulant for diagnostic purposes. Clin. Chem. Lab. Med. 45 (5): 565-576 (2007)- IDS) teach that EDTA as blood anticoagulant allows optimal dying of cellular components and shows optimal extended stabilization of blood cells and has been the anticoagulant of choice for use in hematological testing (p. 565, right col.). 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAILENE R. GABEL whose telephone number is (571)272-0820. The examiner can normally be reached Monday, Tuesday, and Thursday 5:30 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy L. Nguyen can be reached on (571) 272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GAILENE GABEL/Primary Examiner, Art Unit 1678                                                                                                                                                                                                        



November 2, 2022